DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren, U.S. Publication No. 2013/0080522.
Regarding Claim 1, Ren discloses a terminal (i.e., user device 200; see figure 
2) comprising: 
a display screen (i.e., a display as described in paragraph [0028]); 
a memory (i.e., memory 220; see figure 2) comprising instructions; and 
a processor (i.e., processor 210; see figure 2) coupled to the display screen 
and the memory and configured to execute the instructions to: 
set a condition related to time, wherein the condition applies to an application during a given time period (i.e., set a maximum time allowance for use of a particular application as shown in figure 8A; see paragraph [0056]); 
(in other words, when the time limit has not been reached, the user will have access to use the application; see paragraphs [0017] and [0056]-[0057]); 
restrict the use when the condition is not satisfied (in other words, when the user is trying to access the application when the time limit has reached, the user is temporarily prevented access; see paragraphs [0017] and [0056]-[0057]); and 
display a graphical limitation mark on the display screen indicating that the use is restricted (figure 9 shows a notification message on the user device display screen “APP#1 has been blocked.  Allowed usage time has been exceeded”).
Regarding Claim 2, Ren discloses wherein the processor is further configured to 
execute the instructions to display the graphical limitation mark on the display screen until the given time period has passed (in other words, access to a particular application may be prevented for a particular period as described in paragraph [0057]).
Regarding Claim 3, Ren discloses wherein the processor is further configured to 
execute the instructions to display the graphical limitation mark at a location on the display screen corresponding to an application icon of the application (also, shown in figure 8A are “graphical limitation marks” considered as the daily limits set as minutes for each application where an “application icon” is considered as the application name (for example, App. #1, App. #2, App. #3, etc.)).
Regarding Claim 6, Ren discloses wherein the processor is further configured to 
execute the instructions to restrict the use by prohibiting a message notification of the application from popping up on the display screen (in other words, prevention from accessing the particular application where the application is blocked for use therefore, this prohibits a message notification of the application from popping up; see paragraph [0057]).
Regarding Claim 7, Ren discloses wherein the application comprises a plurality 
of applications belonging to a same application type (see figure 8B).
Regarding Claim 8, Ren discloses a terminal (i.e., user device 200; see figure 
2) comprising: 
a memory (i.e., memory 220; see figure 2) comprising instructions; and 
a processor (i.e., processor 210; see figure 2) coupled to the memory and 
configured to execute the instructions to: 
set a condition related to time, wherein the condition applies to an application 
type during a given time period (see rejection for claim 1 above and figure 8B); 
allow use of a plurality of applications that belong to the application type when the condition is satisfied (see rejection for claim 1 above and figure 8B); 
restrict the use when the condition is not satisfied (see rejection for claim 1 above and figure 8B); and 
display limitation marks corresponding to application icons of the applications (see rejection for claim 1 above and figure 8B), 
wherein the limitation marks indicate that the use is restricted during the given time period (see rejection for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Aoyagi et al. (Aoyagi), U.S. Publication No. 2015/0365546.
Regarding Claim 4, Ren discloses the terminal as described above.  Ren fails to 
disclose wherein the processor is further configured to execute the instructions to change an appearance of an application icon of the application when the application is restricted.  Aoyagi discloses wherein the processor is further configured to execute the instructions to change an appearance of an application icon of the application when the application is restricted (see paragraphs [0026]-[0027] and figure 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi). 	
Regarding Claim 5, Ren discloses the terminal as described above.  Ren fails to 
disclose wherein the processor is further configured to execute the instructions to gray out an application icon of the application when the application is restricted.  Aoyagi discloses wherein the processor is further configured to execute the instructions to gray out an application icon of the application when the application is restricted (see paragraph [0029] and figure 3).  It would have been obvious to a person of ordinary 
Regarding Claim 12, Ren discloses the terminal as described above.  Ren fails 
to disclose wherein the processor is further configured to execute the instructions to change colors of the application icons when the applications are restricted.  Aoyagi discloses wherein the processor is further configured to execute the instructions to change colors of the application icons when the applications are restricted (see paragraph [0034] and figure 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Pitschel et al. (Pitschel), U.S. Publication No. 2016/0232336.
Regarding Claim 9, Ren discloses the terminal as described above.  Ren fails 
to disclose wherein the application type comprises an entertainment application type, a game application type, a social application type, a fitness application type, or a learning application type.  Pitschel discloses wherein the application type comprises an entertainment application type, a game application type, a social application type, a fitness application type, or a learning application type (see paragraphs [0103]-[0105]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pitschel’s invention with Ren’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.	
Regarding Claim 10, Ren discloses the terminal as described above.  Ren fails 
to disclose wherein the application type comprises a preset classification.  Pitschel discloses wherein the application type comprises a preset classification (see paragraphs [0103]-[0105]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pitschel’s invention with Ren’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.		
Regarding Claim 11, Ren discloses the terminal as described above.  Ren fails 
to disclose wherein the processor is further configured to execute the instructions to determine that the applications belong to the application type based on an identifier type in an application store.  Pitschel discloses wherein the processor is further configured to execute the instructions to determine that the applications belong to the application type based on an identifier type in an application store (see paragraphs [0103]-[0105]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Pitschel’s invention with Ren’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        November 15, 2021